Case 19-10763-KHK           Doc 25    Filed 04/04/19 Entered 04/04/19 13:29:41            Desc Main
                                      Document     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division


 In re:

 Elizabeth Corey Hart                                   Case No. 19-10763-KHK
        Debtor                                          (Chapter 13)


                ORDER DENYING MOTION TO ENFORCE AUTOMATIC STAY

          THIS CASE came before the court on April 3, 2019 on the Debtor’s Motion to Enforce

Automatic Stay (Docket Entry No. 5). The Debtor failed to appear for the hearing.

          WHEREAS, the Court takes judicial notice of the Debtor’s three previous filings since

2015 wherein she resided at her current address 1991 Brook Farm Court, Woodbridge, Virginia

22192:

          1. Case No. 15-11992: A Chapter 7 petition filed on June 9, 2015 and the Debtor was

               discharged on September 16, 2015;

          2. Case No. 16-11811: A Chapter 13 petition filed on May 24, 2016 and dismissed on

               August 25, 2016 for lack of good faith and;

          3.    Case No. 18-11983: A Chapter 13 petition filed on June 5, 2018 and voluntarily

               dismissed on August 30, 2018. In this case, the Debtor never filed schedules.

          UPON CONSIDERATION THEREOF, and for the reasons stated by the Court on the

record, it is

          ORDERED that the Debtor’s Motion to Enforce Automatic Stay is denied.

       Apr 3 2019                                       /s/ Klinette Kindred
Date: ______________
                                                        Klinette H. Kindred
Alexandria, Virginia                                    United States Bankruptcy Judge

                                                         Entered on Docket: Apr 4 2019
Case 19-10763-KHK         Doc 25   Filed 04/04/19 Entered 04/04/19 13:29:41   Desc Main
                                   Document     Page 2 of 2


Copy electronically to:

Thomas P. Gorman

Copy mailed to:

Elizabeth Corey Hart
1991 Brook Farm Court
Woodbridge, VA 22192
